Citation Nr: 0032320	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post left shoulder dislocation and anterior shoulder 
stabilization procedure with chronic pain and persistent 
instability, on appeal from an original evaluation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1986 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted service connection for the left 
shoulder disability and assigned a disability rating of 20 
percent.  The veteran appealed, contending that a rating in 
excess of 20 percent was warranted.

During the veteran's October 1999 testimony before a hearing 
officer at the RO, the veteran raised the issue of nerve 
damage secondary to his status post left shoulder dislocation 
and anterior shoulder stabilization procedure with chronic 
pain and persistent instability.  The Board refers this issue 
to the RO for further clarification/action deemed 
appropriate.


REMAND

The veteran is appealing the original disability evaluation 
assigned following an award of service connection.  
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Ratings Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2000).  In such a case as this, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

After reviewing the evidence, the Board must remand this case 
for the following development.  Concerning the veteran's 
claim for an evaluation in excess of 20 percent for the 
service-connected status-post left shoulder dislocation and 
anterior shoulder stabilization procedure with chronic pain 
and instability, he maintains that he experiences reduced 
motion and pain.  For example, in his May 1999 substantive 
appeal, he reported that occasionally his left arm felt like 
it weighed one hundred pounds and it felt like he was wearing 
a glove on his left hand.  

In light of the veteran's contentions, a review of the 
medical evidence of record reflects that the various 
examiners did not adequately address any functional loss of 
the left shoulder that may result during flare-ups or 
repeated use over time, and a rating may not merely rely on 
limitation of motion in a rating code as subsuming 38 C.F.R. 
4.40 and 4.45 evaluative criteria that may provide an 
independent basis for an increased rating.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In addition, the RO did not inform 
the veteran of the regulations associated with pain and 
functional impairment, to include 38 C.F.R. §§ 4.40 and 4.45, 
in the April 1999 statement of the case.  These 
considerations must be addressed prior to final appellate 
review of the veteran's claim for a higher evaluation for the 
service-connected left shoulder disability.

In view of the foregoing, the Board finds that additional 
development is required.  Accordingly, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers 
who treated him for his service-connected 
status-post left shoulder dislocation and 
anterior shoulder stabilization procedure 
with chronic pain and persistent 
instability from November 1998 to the 
present.  After securing any necessary 
releases, the RO should obtain and 
associate with the claims folder copies 
of all records of such treatment that 
were not previously obtained.

2.  The veteran should be afforded 
comprehensive VA orthopedic and 
neurologic examinations to determine the 
current severity of his service-connected 
status post left shoulder dislocation and 
anterior shoulder stabilization procedure 
with chronic pain and persistent 
instability.  The veteran's claims folder 
must be made available to the examiners 
for review in conjunction with their 
examinations.  All pertinent complaints 
should be recorded and the pertinent 
clinical findings should be detailed.  
Complaints of pain either to touch or on 
use should be carefully noted and any 
other impairment of function of the left 
shoulder and arm should be described in 
detail.  All indicated studies, to 
include complete range of motion testing 
of all joints examined and 
electrodiagnostic testing should be 
performed.  Any muscle groups affected 
should be identified.  A complete 
rationale for all opinions expressed must 
be provided.  The examination reports 
should be typed.

The orthopedic examiner must comment on 
whether there is additional functional 
loss of the left shoulder (beyond that 
shown on clinical examination) due to 
pain, weakness, fatigue, and 
incoordination, including during flare-
ups.  If so, the examiner should report 
the additional degree of disability.

The neurologist should indicate whether 
there is any nerve impairment, and if so, 
whether the nerve impairment is more 
likely than not secondary to the service-
connected left shoulder disability.  In 
addition, the examiner should specify the 
nerve group(s) itemized in the VA Rating 
Schedule which most appropriately 
represents the symptoms and overall 
disability picture.

For any affected nerve group, the 
neurologist should indicate whether the 
paralysis is complete or incomplete.  If 
the paralysis is incomplete, the examiner 
is requested to classify it as mild, 
moderate or severe.  The examiner should 
also describe related impairment of motor 
function, trophic changes and sensory 
disturbance within the meaning of 38 
C.F.R. 4.120 (2000).

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all opinions requested, appropriate 
corrective action is to be implemented.

4.  Then, the RO should take any other 
necessary action, and readjudicate the 
issue on appeal in light of the recent 
clinical evidence, including any newly 
submitted private or VA treatment 
records, consistent with the staged 
rating provisions of the decision in 
Fenderson.  In readjudicating the issue 
of a higher evaluation for the service-
connected status-post left shoulder 
dislocation and anterior shoulder 
stabilization procedure with chronic pain 
and persistent instability, the RO should 
expressly state why it selected one 
diagnostic code over others in rating the 
disability, and note its consideration of 
DeLuca v. Brown, 8 Vet. App. 202 (1994). 

5.  Unless the veteran indicates his 
satisfaction with the RO's determination, 
the RO should furnish the veteran with an 
appropriate supplemental statement of the 
case.  The veteran should be afforded an 
opportunity to respond before returning 
the case to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


